NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


   DESERT FINANCIAL FEDERAL CREDIT UNION, Plaintiff/Appellee,

                                         v.

                  MICHAEL C. DOSS, Defendant/Appellant.

                              No. 1 CA-CV 18-0442
                                FILED 4-2-2019


           Appeal from the Superior Court in Maricopa County
                          No. CV2018-007330
          The Honorable David W. Garbarino, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Desert Schools Federal Credit Union, Phoenix
By Sara K. Regan, Kendall K. Wilson
Counsel for Plaintiff/Appellee

Michael C. Doss, Scottsdale
Defendant/Appellant



                        MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Kenton D. Jones joined.
                       DESERT FINANCIAL v. DOSS
                          Decision of the Court

C R U Z, Judge:

¶1           Michael Doss appeals from the judgment entered in favor of
Desert Financial Federal Credit Union (“Desert Financial”) in a forcible
entry and detainer (“FED”) action. For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             In 2018, Desert Financial filed an FED action alleging that
Doss was occupying property Desert Financial had recently purchased in a
trustee’s sale, and was refusing to surrender possession of this property.
Desert Financial attached a copy of the trustee’s deed to the complaint.

¶3           Representing himself, Doss filed an answer, denying Desert
Financial owned the property, alleging affirmative defenses of lack of
capacity and unjust enrichment, and asking the court to dismiss the
complaint. The facts surrounding the defenses were not pled with any
specificity.

¶4           The superior court granted Desert Financial’s motion for
judgment on the pleadings. Doss timely appealed. We have jurisdiction
pursuant to Arizona Revised Statutes (“A.R.S.”) sections 12-2101(A)(1) and
-1182(A).

                               DISCUSSION

I.     Desert Financial is the Real Party in Interest

¶5            Doss argues that Desert Financial lacked standing. “Whether
a party has standing to sue is a question of law we review de novo.” Robert
Schalkenbach Found. v. Lincoln Found., Inc., 208 Ariz. 176, 180, ¶ 15 (App.
2004). In Arizona, standing generally requires an injury in fact, economic
or otherwise, caused by the complained-of conduct, and resulting in a
distinct and palpable injury giving the plaintiff a personal stake in the
controversy’s outcome. Aegis of Ariz., L.L.C. v. Town of Marana, 206 Ariz.
557, 562-63, ¶ 18 (App. 2003). Because Desert Financial purchased property
that Doss occupied and refused to vacate, Desert Financial had a personal
stake, and thus standing to sue, in this FED action.

¶6            Doss relies on Merrifield v. Merrifield, 95 Ariz. 152, 154 (1963),
to support his argument that Desert Financial is not the title holder and
therefore is not the real party in interest. However, Merrifield held that it is
improper for the court to inquire into the merits of title in an FED action.



                                       2
                       DESERT FINANCIAL v. DOSS
                          Decision of the Court

Id. Doss’ reliance on Merrifield is misplaced. Accordingly, the superior
court did not err.

II.    Title Issues are Outside the Scope of a Forcible Entry and Detainer
       Action

¶7              Doss argues the superior court erred by entering judgment on
the pleadings without addressing his contention that Desert Financial was
unjustly enriched by the trustee’s sale and the trustee’s sale was improper.
A plaintiff is entitled to judgment on the pleadings if the complaint sets
forth a claim for relief and the answer does not contain a legally cognizable
defense or does not effectively deny material allegations. Pac. Fire Rating
Bureau v. Ins. Co. of N. Am., 83 Ariz. 369, 376 (1958); Walker v. Estavillo, 73
Ariz. 211, 215 (1952). In reviewing a “judgment on the pleadings, we treat
the allegations of the complaint as true,” but review issues of law de novo.
Giles v. Hill Lewis Marce, 195 Ariz. 358, 359, ¶ 2 (App. 1999).

¶8              The purpose of an FED action is to provide rightful
landowners a summary, speedy and adequate means by which to obtain
possession. Andreola v. Ariz. Bank, 26 Ariz. App. 556, 557 (1976).
Accordingly, the validity of the plaintiff’s claim to title may not be tried in
an FED action; the only issue to be determined is the right of possession.
A.R.S. § 12-1177(A) (“On the trial of an action of forcible entry or forcible
detainer, the only issue shall be the right of actual possession and the merits
of title shall not be inquired into.”).

¶9             In Curtis v. Morris, 186 Ariz. 534 (1996), our supreme court
held § 12-1177(A) applies to an FED action brought by a party that
purchased a home at a trustee’s sale. In such a circumstance, the court held,
“the prohibition against inquiring into the merits of title under § 12-1177(A)
in a forcible detainer action is alive and well.” Id. at 534. In reaching that
conclusion, the court explained that “convert[ing] a forcible detainer action
into a quiet title action [would] defeat its purpose as a summary remedy.”
Id. at 535.

¶10            Further, in Andreola, a party that purchased a home at a
trustee’s sale filed an FED action against the borrowers-trustors who had
refused to vacate the home after the sale. 26 Ariz. App. at 557. The
borrowers argued the summary nature of an FED action was inappropriate
because it did not allow them to “raise defenses going to the underlying
validity of the deed of trust itself.” Id. This court approved the use of an
FED action in such a circumstance, noting that the borrowers could raise
any challenge to title by filing a separate action. Id. at 559; see also United



                                      3
                       DESERT FINANCIAL v. DOSS
                          Decision of the Court

Effort Plan Tr. v. Holm, 209 Ariz. 347, 350-51, ¶¶ 17, 24 (App. 2004) (stating
unjust enrichment defense is outside the scope of forcible detainer action).

¶11            Doss presented no evidence showing Desert Financial lacked
a right to actual possession. A defendant in a forcible detainer action cannot
avoid the proceedings merely by denying that the plaintiff has a valid title.
RREEF Mgmt. Co. v. Camex Prods., Inc., 190 Ariz. 75, 79 (1997).

¶12            Moreover, even assuming Doss’ argument was proper in an
FED action, Doss’ argument fails to account for other statutory restrictions
on challenges to a trustee’s sale. The “deed of trust scheme is a creature of
statutes,” In re Krohn, 203 Ariz. 205, 208, ¶ 9 (2002), and a trustor’s rights
and any related claims against the trustee are controlled by those statutes.
BT Capital, LLC v. TD Serv. Co. of Ariz., 229 Ariz. 299, 300-01, ¶ 9 (2012). By
statute, any challenge to the trustee’s sale must be pursued before the sale
has been completed. See A.R.S. § 33-811(C) (stating that the trustor
“waive[s] all defenses and objections to the sale” unless raised in a
successful request for a presale injunction). Although such wavier applies
only to those to whom notice of the sale was mailed, see A.R.S. § 33-811(C),
the trustee’s deed raised a presumption that the sale comported with
statutory requirements, see A.R.S. § 33-811(B), and Doss did not contend
that he lacked notice of the trustee’s sale.

¶13          By failing to dispute the sale before it occurred, Doss waived
any defenses or objections. See A.R.S. § 33-811(C). Accordingly, even if
Doss could properly raise such a contention in this FED action, he has
offered no cognizable basis for invaliding the trustee’s sale.

                               CONCLUSION

¶14           For the foregoing reasons, we affirm the superior court’s
judgment.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4